Citation Nr: 1043315	
Decision Date: 11/17/10    Archive Date: 11/24/10

DOCKET NO.  07-05 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Entitlement to a rating in excess of 20 percent for degenerative 
changes of the lumbar spine.


REPRESENTATION

Appellant represented by:	Howard Olinsky, Esq.


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel




INTRODUCTION

The Veteran served on active duty from February 1973 to February 
1993.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York.


FINDING OF FACT

The Veteran's degenerative disc disease of the lumbar spine was 
primarily characterized by flexion ranging from 0 to 40 degrees, 
with acute episodes of lumbar pain requiring treatment by a 
physician.   There was no evidence of unfavorable ankylosis of 
the entire thoracolumbar spine. 


CONCLUSION OF LAW

The criteria for a rating of 40 percent, but no more, for 
degenerative disc disease of the lumbar spine have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.126, 4.71a, Diagnostic Code 5237 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in his or her 
possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include the 
rating criteria for all higher ratings for a disability), as well 
as information regarding the effective date that may be 
assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO, to include 
the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  However, the 
VCAA notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, a letters dated March 2004, June 2005, June 2008, 
and March 2009 provided notice to the Veteran regarding what 
information and evidence was needed to substantiate the claims 
for an increased rating, as well as what information and evidence 
must be submitted by the Veteran and what information and 
evidence would be obtained by VA.  The June 2008 and March 2009 
letters also notified the Veteran that he could send VA 
information that pertained to his claim and provided the Veteran 
with information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence that 
impacts those determinations, consistent with Dingess/Hartman.  

After issuance of June 2008 and March 2009 letters, and an 
opportunity for the Veteran to respond, the May 2009 SSOC 
reflects readjudication of the claim.  Hence, the Veteran is not 
shown to be prejudiced by the timing of this notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance 
of a fully compliant VCAA notification followed by readjudication 
of the claim, such as in an SOC or SSOC, is sufficient to cure a 
timing defect).

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matters remaining on appeal.  Pertinent medical evidence 
associated with the claims file in connection with this matter 
consists of private and VA medical records and VA examinations.  
Also of record and considered in connection with the appeal are 
written statements provided by the Veteran and by his 
representative, on his behalf.  The Board also notes that no 
further RO action on the claims on appeal is warranted.

In sum, the duties imposed by the VCAA have been considered and 
satisfied.  Through various notices of the RO, the Veteran has 
been notified and made aware of the evidence needed to 
substantiate these claims, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with the claims.  Consequently, any 
error in the sequence of events or content of the notice is not 
shown to prejudice the Veteran or to have any effect on the 
appeal.  Any such error is deemed harmless and does not preclude 
appellate consideration of the claims remaining on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543. 

Background

By a rating decision dated July 1995, the RO granted service 
connection for degenerative changes of the lumbar spine, and 
assigned a 10 percent rating, effective March 1, 1993.  A 
September 2001 rating decision granted an increased rating of 20 
percent for degenerative changes of the lumbar spine, effective 
May 31, 2001.  In August 2007, the Veteran submitted a claim for 
an increased rating for his lumbar spine condition.  A November 
2007 rating decision denied the Veteran's claim for increase and 
the Veteran appealed.

VA treatment records dated July 2006 to August 2007 were silent 
as to any complaints of back pain, until August 2007, when the 
Veteran reported a recent work injury where he fell and as a 
result had back pain.  

A September 2007 MRI of the lumbar spine revealed 4/5 disc 
herniation a bit into the right paracentral location.

The Veteran was afforded a VA examination in October 2007.  The 
Veteran stated that he initially hurt his back while in the 
military, and had progressively worsening back pain.  The 
examiner noted that an MRI performed September 2007 showed normal 
alignment and position of the bones with a central to right 
paracentral c herniation at L4/5.  This appeared to result in the 
abnormality of the MR Myleogram at this level with indentation to 
the thecal sac and effacement of the CSF spaces from the 
descending right L5 nerve root.  The Veteran reported symptoms of 
parethesias, numbness, unsteadiness, decreased motion, stiffness, 
spasms and pain in the lumbosacral region of the back.  The 
Veteran also complained of pain radiating to the lower left 
extremity and left buttock.  The Veteran reported severe flare-
ups of back pain occurring weekly and generally caused by 
physical activity and chores around the house.  The examiner 
noted incapacitating episodes, stating that every time the 
Veteran performed chores around the house, he would have to sit 
in his recliner for an hour or more.  

Examination revealed that the Veteran's pelvis was tilted to the 
left, leaving the body canted to the left in standing position, 
with the right leg bearing all the weight.  Gait was abnormal 
with small steps and waddling.  There was no evidence of gibbus, 
kyphosis, lumbar flattening, lumbar lordosis, scoliosis, or 
reverse lordosis, however, there was listing.  There was also no 
evidence of ankylosis of the lumbar spine.  Motor, sensory, and 
reflex examinations were normal with no muscle atrophy present.  
Range of motion testing revealed flexion to 40 degrees, extension 
to 0 degrees, left lateral flexion to 30 degrees, left lateral 
rotation to 30 degrees, right lateral flexion to 10 degrees, and 
right lateral rotation to 10 degrees.  There was pain on all 
ranges of motion.  Additionally, repetitive testing showed pain 
on repetitive motion with no additional limitations after three 
repetitions.  The examiner provided a diagnosis of herniated 
nucleus pulpous, L4-5, osteophyte formation L2-3, L4-5, facet 
hypertrophy and arthropathy L4-5.  The examiner reported that the 
Veteran lost 12 weeks from work due to an aggravation of back 
pain due to a workplace injury, and noted moderate to severe 
daily effects.  Finally, the examiner stated that plane film x-
rays showed mild progression of degenerative changes in the 2001 
to 2007 interval.  

X-rays dated October 2007 revealed variation in segmentation with 
a transitional vertebra at the L5 level with was partially 
sacralized.  There was also degenerative disc disease at L4-5 
with facet arthropathy at L4-5.

Private treatment records from G.M., M.D., dated July 2007 to 
March 2008 showed treatment for a back injury.  A July 2007 
examination revealed muscle spasm and tenderness in the lower 
lumbar spine with very limited range of motion.  Straight leg 
raising caused pain at 60 degrees and deep tendon reflexes were 
symmetric.  The physician prescribed bed rest of 10 days.  An 
August 2007 follow-up record showed sharp pain that did not 
radiate into the legs.  The Veteran still had muscle spasms and 
limited range of motion.  X-rays showed transitional vertebra 
with narrowing at L5-S1 and some anterior spurring.  The 
physician stated that the Veteran still needed bed rest, heat and 
back exercises.  Subsequent records reflect continued 
conservative treatment with symptoms of pelvic tilt, and pain 
radiating down the left extremity.  

The Veteran received workers compensation for his back injury.  
Workers Compensation records reflected pain in the left side of 
the lumbar spine into the left buttock and ankle.  A Workers 
Compensation examination dated October 2007 revealed that the 
Veteran walked with a significant limp due to pain in his lower 
back and left lower extremity.  Straight leg raising was to 90 
degrees on the right and to 45 degrees on the left.  Reflexes 
were intact and there was no muscle weakness.  Lumbar motion was 
to 20 degrees.  The physician provided a diagnosis of previous 
longstanding history of left sided low back pain with left leg 
radiation while in the military with an aggravation of the 
preexisting condition due to the work injury.  The examiner 
stated that the present problem is both related to the 
preexisting issues, and to the injury of record.  

A January 2008 VA follow-up record indicated that the Veteran 
complained of low back pain, and was walking with a very abnormal 
gait.  The Veteran stated he could not sit for longer than a few 
minutes and that he had pain on the left side of his body, 
radiating to his left buttock and ankle.

A January 2008 medical opinion from B.B., M.D., indicated that 
the Veteran was injured at work in July 2007.  Examination 
revealed discomfort while sitting, with the Veteran putting the 
most pressure on his right buttock, as well as stood in a 
position skewed to the right.  He had pain on all ranges of 
motion and straight leg raising was positive at 20 degrees.  The 
physician provided an assessment of acute sciatica and 
recommended continued medications along with aqua therapy, or 
epidural injections.

A February 2008 MRI interpretation noted complaints of severe 
pain since July 2007 and revealed a herniated disc at L4-5 and 
some foraminal narrowing bilaterally.  Surgery was recommended.

A March 2008 examination form submitted by Dr. G.M., noted that 
the Veteran had flexion to 30 degrees in the thoracolumbar spine.  
A May 2008 private medical report noted that the Veteran reported 
a work-related injury 

A May 2008 treatment record from Syracuse Orthopedic Specialists 
noted complains of pain in the lumbar spine, radiating into the 
left leg since an injury occurring 10 months ago.  Examination 
revealed no muscular atrophy or asymmetry was noted in the back 
or in the legs.  The Veteran walked with an antalgic gait and was 
unable to balance on his toes or heels.  Lumbar flexibility was 
severely limited by pain but there was full unobstructed and 
painless range of motion in both hips.  There was tenderness to 
palpation of the lumbosacral junction in the midline as well as 
in the bilateral paraspinal muscles.  The Veteran had normal 
sensation to light touch throughout both lower extremities and no 
deficits were noted, however seated bilateral straight leg 
raising was strongly positive.  The physician noted diagnoses of 
low back pain, degenerated lumbosacral disk disease with no 
myelopathy, and lumbar spinal stenosis.  He stated that the 
Veteran's work status was temporary moderated to marked partial 
disability.

The Veteran was afforded a VA examination in November 2008.  The 
Veteran reported that he drove to the VA examination, a four hour 
trip, without difficulty.  The Veteran complained of low back 
pain but denied urinary or fecal incontinence, erectile 
dysfunction, numbness, paresthesias, weakness of the leg or foot, 
unsteadiness, fatigue, and weakness.  The Veteran did endorse 
symptoms of decreased motion, pain, stiffness and muscle spasms 
in the lower back and radiating to the left buttock and leg.  The 
examiner noted that there were incapacitating episodes of spine 
disease; however the examiner only noted that the Veteran was 
followed by a private physician monthly.  The examiner also 
indicated that the Veteran was unable to walk more than a few 
yards.  

Examination revealed that the Veteran had pelvis that was tilted 
to the right as well as antalgic gait.  There was no evidence of 
gibbus, kyphosis, list, lumbar lordosis, scoliosis, or ankylosis 
of the thoracolumbar spine.  Lumbar flattening was present 
however.  There was no spasm, atrophy, weakness, or tenderness of 
the thoracic sacrospinalis but there was guarding, and pain with 
motion, bilaterally.  Sensory examination revealed normal 
reflexes with the exception of a hypoactive ankle jerk in the 
left ankle.  Babinski's test was normal.  Range of motion testing 
revealed flexion to 40 degrees, extension to 10 degrees, lateral 
flexion to 20 degrees bilaterally, and lateral rotation to 15 
degrees bilaterally.  There was also objective evidence of pain 
on all ranges of motion.  Moreover, there was objective evidence 
of pain following repetitive motion, but no additional limitation 
of motion.  There was no Lasegue's sign.  X-rays showed a 
negative lumbosacral spine and sacroiliac joints with no evidence 
of degeneration.  The examiner noted that he had not improved 
since his October 2007 VA examination and was not likely to 
improve without further treatment by a neurosurgeon.  

An October 2008 follow-up record from Dr. M., noted that the 
Veteran had improved back pain since an acute exacerbation caused 
by lifting a dining room chair, but that he was still unable to 
sit for any length of time.  The physician noted that the Veteran 
had pelvic tilt.

Workers compensation records showing follow-up treatment by Dr. 
M., dated December 2008 to April 2009 noted that the Veteran 
continued to have low back pain, muscle spasm, and pelvic tilt 
and that the Veteran continued to be totally disabled due to 
severe pain.  A March 2009 record noted that the Veteran reported 
another incident of a severe acute back and left leg pain for 
which he had to stay in bed for three to four days.  The 
physician also indicated that the Veteran was unable to sit in 
the car to drive 70 miles to attend an independent medical 
examination.

The Veteran underwent an independent medical evaluation in March 
2009.  The Veteran complained of significant discomfort in the 
lower back with radiating pain into the left buttock and left 
anterior thigh.  On physical examination, the Veteran walked with 
great difficulty and had an antalgic gait.  He stood flexed to 
about 30 degrees and was unable to stand erect.

A November 2009 follow-up record from Dr. M., noted that the 
Veteran had permanent pelvic tilt because of his muscle spasm and 
herniated disc.  

The Veteran was afforded a final VA examination in April 2010.  
The examiner noted that the Veteran had very severe functional 
limitations regarding his low back disability notably that if he 
lifts, squats, kneels, pulls, pushes, stoops or travels in a car, 
he experienced low back pain that would radiate to his left leg.  
The Veteran complained of daily flare-ups of low back pain.  
Examination revealed that the Veteran walked with a marked limp 
on the left leg.  There were no gross deformities of the lumbar 
spine, but there was pain on palpation of the lower lumbar 
paravertebvral musculature.  Any active range of motion caused 
extreme discomfort, even with very minimal motion.  Straight leg 
raising was only to 10 degrees, at which point the Veteran 
experienced severe back pain.  There was no sensory deficit in 
the lower extremities; however, there was a motor deficit of 2/5 
bilaterally.  The examiner provided a diagnosis of degenerative 
intervertebral disc disease of the lower lumbar spine 
superimposed upon congenital abnormalities of the lumbosacral 
area and referred pain to the left leg.  

The examiner noted that the Veteran had driven a long distance 
for his examination, causing his back pain to be more intense 
that normal due to the long trip.  However, there was no evidence 
of radiculopathy of either lower extremity.  Further the examiner 
opined that it was at least as likely as not that the Veteran's 
symptoms were due principally to the developmental abnormality at 
the lumbosacral junction but had initially been aggravated by his 
military activity and subsequently further aggravated by the 
workplace injury.  As such, it was impossible for the examiner to 
apportion the degree of each injury to the military or the 
civilian episode.

In a March 2009 addendum to the independent medical examination, 
the physician noted that the Veteran had several episodes of back 
pain requiring treatment and time off work prior to his workplace 
injury in 2007.  Because the Veteran's previous episodes resulted 
in resolution of his symptoms fairly quickly, and the current 
situation had not resolved, the examiner apportioned 30 percent 
of his current disability to his prior back problems, and 70 
percent of his disability to his current injury.

Legal Criteria

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2009).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from diseases 
and injuries incurred or aggravated during active service and 
their residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1 (2009).  

In cases of functional impairment, evaluations are to be based 
upon lack of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, a 
full description of the effects of the disability upon the 
person's ordinary activity.  38 C.F.R. § 4.10.

38 C.F.R. § 4.71a, Diagnostic Code 5237, lumbosacral 
strain/sprain, provides the following: Evaluate intervertebral 
disc syndrome (preoperatively or postoperatively) either under 
the General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined.  

General Rating Formula for Diseases and Injuries of the Spine 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine affected 
by residuals of injury or disease.  The General Rating Formula 
for Diseases and Injuries of the Spine provides a 100 percent 
rating is assigned for unfavorable ankylosis of the entire spine.  

A 50 percent rating is assigned for unfavorable ankylosis of the 
entire thoracolumbar spine.  

A 40 percent rating is assigned for forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable ankylosis of 
the entire thoracolumbar spine.  

A 20 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater than 
60 degrees; or forward flexion of the cervical spine greater than 
15 degrees but not greater than 30 degrees; or the combined range 
of motion of the thoracolumbar spine not greater than 120 
degrees; or the combined range of motion of the cervical spine 
not greater than 170 degrees; or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis.

The Formula for Rating Intervertebral Disc Syndrome provides for 
a 10 percent rating for incapacitating episodes having a total 
duration of at least one week but less than 2 weeks during the 
past 12 months.  A 20 percent rating is warranted for 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  A 40 
percent rating is warranted with incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks during 
the past 12 months.  A 60 percent rating is warranted for 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  Incapacitating episodes are 
defined as a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest prescribed by 
a physician and treatment by a physician.  

Normal forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right lateral 
flexion are 0 to 30 degrees and left and right lateral rotation 
are 0 to 30 degrees.  The normal combined range of motion for the 
thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, Plate V.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Id. at 594.  However, where 
an increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the 
Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating claim 
was filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility that 
different ratings may be warranted for different time periods.




Analysis

Throughout the rating period on appeal, a 20 percent evaluation 
has been in effect for the Veteran's low back disability.  A 
higher evaluation is warranted here for the entire appellate 
period (see Hart), for the reasons discussed below.

Private medical records, Workers Compensation records, VA medical 
records and VA examinations revealed flexion ranging from 
extremely limited motion 40 degrees.  While the Veteran had 40 
degrees of extension at his October 2007 and November 2008 VA 
examinations, private treatment records and examinations 
performed for workers compensation purposes noted flexion ranging 
from extremely limited motion to 30 degrees.  For example, a 
Workers Compensation examination dated October 2007 noted lumbar 
motion to 20 degrees.  Likewise March 2008 private treatment 
record noted flexion to 30 degrees, and a May 2008 record 
indicated that lumbar flexibility was extremely limited by pain.  
Finally, the April 2010 VA examiner stated that any attempt at 
active range of motion of the thoracolumbar spine caused extreme 
discomfort.  There was no evidence of unfavorable ankylosis of 
the entire thoracolumbar spine.  Additionally, private treatment 
records from Dr. M., as well as the April 2010 VA examiner noted 
that the Veteran experienced flare-ups of lumbar back pain.  

Thus, a rating of 40 percent but no higher is warranted for as 
there was objective evidence of flexion limited to 30 degrees or 
less, without evidence of unfavorable ankylosis of the entire 
thoracolumbar spine, especially considering additional functional 
limitation due to pain and other related factors.

Additionally, VA treatment records showed that the Veteran 
experienced periods of acute signs and symptoms due to 
intervertebral disc syndrome that treatment by a physician.  For 
example the October 2007 VA examiner noted that when doing chores 
around the house, the Veteran would have to rest in his recline 
for an hour.  Records from Dr. M., also indicated treatment for 
acute flare-ups of low back pain.  However, there is no evidence 
that the Veteran had incapacitating episodes having a total 
duration of at least 6 weeks during the last 12 months.  Thus a 
rating in excess of 40 percent is not warranted for 
incapacitating episodes under Diagnostic Code 5237.

Moreover, despite the Veteran's reported symptoms of radiating 
pain, the VA examiners consistently found no evidence of 
intervertebral disc syndrome with chronic and permanent nerve 
root impairment.  While the Veteran did consistently complain of 
pain radiating into his left lower extremity, and did have a 
number of positive straight leg raising tests, the April 2010 VA 
examiner specifically stated that there was no evidence of 
radiculopthy into either lower extremity.  Thus, a rating in 
excess of 40 percent is not warranted under Diagnostic Code 5234.

The Board is aware of the Veteran's complaints of pain in his low 
back.  The rating criteria set forth in Code 5237, however, 
contemplate symptoms such as pain, stiffness, and aching.  
38 C.F.R. §§ 4.40, 4.45; Deluca v. Brown, 8 Vet. App. 202 (1995).  
Again, even with repetitive motion, his limitation still does not 
most nearly approximate the next-higher rating.

The Board has also considered whether referral for an 
extraschedular evaluation is necessary here.  In this regard, the 
threshold factor for extraschedular consideration is a finding 
that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  Thun v. Shinseki, F.3d 
1366 (Fed. Cir. 2009).

Here, as discussed above, the rating criteria for the disability 
at issue reasonably describe the Veteran's disability level and 
symptomatology.  Thus, as the Veteran's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is adequate, and no referral for an extraschedular 
evaluation is required.  Id.

Finally, the Board notes that the record is negative for evidence 
that the Veteran's degenerative disc disease of the lumbar spine 
has resulted in marked interference with employment, or 
necessitated frequent periods of hospitalization.  Therefore, 
remand or referral of a claim for a total rating due to 
individual unemployability (TDIU) is not necessary under the 
Court's ruling in Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Entitlement to an evaluation of 40 percent for degenerative 
changes of the lumbar spine is granted, subject to the laws and 
regulations governing the award of monetary benefits.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


